DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Lo et al. (USPN 2018/0211071) discloses an embedded trace capacitive signet (0029, 0024) including a substrate (0029), a plurality of conductive points affixed with the substrate (0024), a user contact area that allows a user to provide capacitance to the conductive points (0070), and 0a conductive layer connecting each conductive point to the user contact area (0080). Lo does not disclose the top layer including a main area and a punched out area, the punched out area being foldably connected to the main area to form a foldable handle, the conductive layer including a main area and a punched out area, the punched out area of othe conductive layer being the user contact area and further being foldably connected to the main area of the conductive layer to align with the foldable handle formed by the top layer, thus creating a foldable handle with a user contact area to allow a user to provide capacitance to the conductive points when the user grasps the foldable handle. Adding this limitation to Lo would not have been obvious to one of ordinary skill in the art, prior to the instant effective filing date, without the benefit of hindsight. 
References Cited
Foerster et al., USPN 2017/0308781, was seen as a relevant reference that discloses a capacitive, planar information carrier with a front and a back side (0018), but is not seen as reading on the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434